Citation Nr: 1127880	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  05-28 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 			




INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board remanded the case for further development in November 2007 and January 2010.  That development was completed, and the case has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  There is no record of a physical examination at the time the Veteran entered service, and there is not clear and unmistakable evidence showing that hypertension existed prior to service.

3.  The Veteran has not been shown to currently have hypertension that manifested in service or within one year thereafter or that is causally or etiologically related to his military service or to a service-connected disorder.


CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board does acknowledge that the RO did not provide the Veteran with adequate notice prior to the initial decision in May 2003.  Nevertheless, the RO did send the Veteran letters in June 2004, January 2008, and January 2010, which informed him about the evidence necessary to substantiate his claims and the division of responsibilities in obtaining the evidence.  The Board finds that any defect with respect to the timing of the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided to the Veteran was not given prior to the first agency of original jurisdiction (AOJ) adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the Veteran's claim was readjudicated in a supplemental statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, and he has taken full advantage of these opportunities, submitting evidence and argument in support of his claim.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful opportunity to participate effectively," Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the Veteran.  Therefore, with respect to the timing requirement for the notice, the Board concludes that to decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the June 2004 and January 2008 notice letters about the information and evidence that is necessary to substantiate his claim for service connection.  He was also advised of the division of responsibilities in obtaining such evidence.  The June 2004, January 2008, and January 2010 letters further explained how disability ratings and effective dates are determined.   

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has stated that medical records from his primary care physician prior to 1998 are unavailable, despite his attempts to obtain them.  He has not identified any other outstanding records that are relevant to his current claim.

The Veteran also was afforded VA examinations in May 2009, June 2009, and March 2010 in connection with his claim for service connection for hypertension.  The latter examination was provided in compliance with the January 2010 remand.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the March 2010  VA examination and medical opinion are adequate, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as cardiovascular- renal disease, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action. Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection. See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).

In this case, the Veteran's service treatment records include a January 1968 report of medical history indicating that he had previously had high blood pressure for which he was observed for a week.  It was noted that that his blood pressure came down.  He also reported having a medical history of high blood pressure in July 1970.  However, there does not appear to be any physical examination or clinical evaluation reports from the time he entered service.  

An August 1975 promotion examination noted blood pressure readings of 142/94, 148/96, and 154/84, and the Veteran was diagnosed with mild hypertension.  However, a June 1979 examination showed a blood pressure of 120/80, and there was no indication of any hypertension.

A March 1985 letter to Bankers Life Insurance indicated that the Veteran reported having situational stresses, as well as being overweight, a coffee fiend, a salt addict, and having little physical exercises, which led a high blood pressure reading.

The Veteran was afforded a VA examination in March 2002 at which time he reported that he was diagnosed with diabetes mellitus in the fall of 1999 and placed on an oral hypoglycemic.  He also indicated that he was diagnosed with hypertension in 1991, but that his blood pressure would rise on occasions, particularly in stressful situations.  His blood pressure was recorded as170/100 and 160/100 during the examination, and he was diagnosed with hypertension.

Various private and VA medical records dated from 1998 reflect treatment for both hypertension and diabetes mellitus.  A December 2002 note from C.M. (initials used to protect the Veteran's privacy), a nurse practitioner, stated that the Veteran's hypertension was essential and not due to the diabetes, particularly because he was diagnosed with hypertension about eight years prior to being diagnosed with diabetes.  Treatment records from W.M., MD, dated from March 2005 to July 2005 also noted a diagnosis of very well controlled type II diabetes as well as hypertension in good control.

The Veteran was afforded another VA examination in May 2009.  The examiner stated that in 1967, prior to military service, the Veteran was found to have mild hypertension.  It was noted that Veteran reported having elevated blood pressure in 1985 and was started on hypertension medication.  A physical examination revealed blood pressure readings of 135/67, 144/68, and 142/76, and the Veteran was diagnosed with hypertension.  The examiner noted that a review of the records showed private treatment records reflecting a diagnosis of hypertension in 1990 and a diagnosis of diabetes in 1998.  The examiner stated that the Veteran was diagnosed with hypertension at least eight years prior to the onset of diabetes, and therefore, it was unlikely that the hypertension was caused by his diabetes.  The examiner also indicated that it was unclear from the medical records whether the hypertension was officially diagnosed prior to the Veteran serving in the military or in 1990.  Nevertheless, he opined that the Veteran's hypertension was most likely not caused by an in-service event because it occurred either prior to his service or many years after his active service.

The Veteran was afforded another VA examination in June 2009 during which the examiner noted that the Veteran reported having mild hypertension in 1967 and being put on hypertension medication in 1985.  The Veteran was diagnosed with diabetes mellitus in 1998, but the Veteran reported not having been to a doctor for a long time prior to 1998.  At the time of the examination, his blood pressure readings were 135/67, 144/74, and 142/78, and he was assessed as having hypertension.  The examiner stated that, even though diabetes could contribute to hypertension, the Veteran's hypertension was well under control with medication.  He also commented that blood pressure readings taken on two separate dates were within VA's levels of normal and that medical dosages were within the normal progression of the hypertension over the years.  Thus, the examiner concluded there was not "a greater level of security that would not be expected" as part of the natural progression of the hypertension without diabetes mellitus.

The Veteran was also afforded a VA examination in March 2010 at which time he indicated that he was officially diagnosed with diabetes mellitus in 1998 and currently had no specific diabetic complaints, hypoglycemic reactions, or ketoacidosis.  The Veteran reported having high blood pressure prior to his acceptance into the Advanced Army ROTC program in 1967 and noted that he had his blood pressure monitored for a week.  However, at that time, it was determined that the Veteran's hypertension was not chronic, but rather situational.  The examiner observed that a 1975 examination did show some mild hypertension, but that he was not treated with medication until the early 1990s.  The Veteran reported that there have been periods where his blood pressure had been difficult to control over the years.  The examiner noted that the Veteran's most recent hypertension visit reflected that the Veteran's blood pressure was well controlled and that he was discharged from the hypertension clinic.  Upon examination, his blood pressure readings were 110/68, 110/68, and 120/70.   The examiner noted that the Veteran had a diagnosis of type II diabetes mellitus for which he took oral medications, but observed that there was no current diagnosis of coronary artery disease or myocardial infarction.  

The March 2010 examiner diagnosed the Veteran with hypertension and opined that there was no evidence that the Veteran's primary essential hypertension was caused by or aggravated by military service.  She stated that the Veteran did not need antihypertensive medications until the early to mid 1990s, well beyond his military service.   In addition, the examiner opined that there was no evidence that the Veteran's diabetes mellitus had aggravated or worsened his hypertension.  Particularly, the examiner stated that the urine microalbumin did not reveal any for diabetic nephropathy or diabetic early nephropathy, and therefore, his diabetes was not considered to be an aggravating factor in his primary essential hypertension.  The examiner further stated that the fluctuations in the Veteran's control of the blood pressure with medication over the years was related to the natural history of primary essential hypertension and may have also been aggravated by increased weight.  The examiner explained that the Veteran's weight was higher in the past few years, but more recently, some weight decline resulted in better control of blood pressure.



In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.  At the outset, the Board notes that the presumption of soundness applies because there is no record of a physical examination or clinical evaluation at the time the Veteran enlisted in the service. See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where there was no entrance examination report of record because it was presumed to have been lost in a fire, the presumption of soundness attached as reflected by the conclusion that it had been rebutted by clear and unmistakable evidence of the pre-service existence of the disability).  The Veteran did report having a medical history of high blood pressure at the time of September 1968 and July 1970 examinations.  However, the Board notes that a history provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Moreover, the presumption of soundness has not been rebutted by clear and unmistakable evidence.  There is some evidence indicating that the Veteran may have had a preexisting disorder, including his own reported medical history of high blood pressure prior to service.  Nevertheless, the Board finds that there is insufficient evidence establishing that hypertension clearly and unmistakably existed prior to service.  In this regard, there are no medical records diagnosing him with hypertension prior to service, and the first diagnosis of record was many years after his period of service.  Indeed, the Veteran himself contends that his disorder did not manifest prior to or during service, as he instead claims that it developed many years later as a result of his service-connected diabetes mellitus.  In addition, the May 2009 VA examiner stated that it was unclear whether the Veteran had hypertension prior to service, and the March 2010 VA examiner noted that the Veteran only had situational hypertension prior to service rather than chronic hypertension.

Based on the foregoing, it cannot be said that there is clear and unmistakable evidence showing that the Veteran had a preexisting hypertension.  Accordingly, the presumption of soundness is not rebutted.  Therefore, the Board's analysis must turn to the issue of whether a current disorder was incurred during the Veteran's active service. See Wagner v. Principi, 370 F.3d 1089, 1094- 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003).

The Veteran's service treatment records do include an August 1975 promotion examination documenting blood pressure readings of 142/94, 148/96, and 154/84, and the Veteran was diagnosed with mild hypertension at that time.  However, a June 1979 examination showed a blood pressure of 120/80, and there was no indication of any hypertension.  The Board notes that the term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic. See Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Code 7101, Note 1.  

Moreover, the evidence shows that the Veteran did not seek treatment for and was not diagnosed with hypertension again until many years after service.  Indeed, the Veteran himself has stated that on numerous occasions that he did not develop hypertension until the 1980s or the 1990s.  Thus, to the extent the Veteran may have had any symptomatology in service, such symptomatology would appear to have been acute and transitory and to have resolved prior to his separation.  Therefore, the Board finds that hypertension did not manifest during service or for many years thereafter.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of hypertension, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition to the lack of evidence showing that hypertension manifested during active duty service or within close proximity thereto, the medical evidence of record does not link any current diagnosis to the Veteran's military service.  In fact, the May 2009 VA examiner stated that the Veteran's hypertension was most likely not caused by service, and the March 2010 VA examiner opined that the disorder was not caused or aggravated by his military service.  There is no medical evidence showing otherwise.  Indeed, as previously noted, the Veteran does not contend that he has hypertension directly related to service, as he has instead claimed that the disorder is related to his service-connected diabetes mellitus.  Therefore, the Board finds that hypertension did not manifest during service or within one year thereafter and has not been shown to be causally or etiologically to an event, disease, or injury in service.

As to the Veteran's claim that his hypertension is related to his service-connected type II diabetes mellitus, the Board finds that the evidence of record does not support this contention.  Although the Veteran has a current diagnosis of hypertension and is service-connected for type II diabetes mellitus, the evidence has not established a relationship between these disorders.  In this regard, C.M. stated in a December 2002 note that the Veteran's hypertension was essential and was not due to his diabetes, particularly in light of him being diagnosed with hypertension approximately eight years before being diagnosed with diabetes.  Similarly, the May 2009 VA examiner opined that it was unlikely that the Veteran's hypertension was caused by diabetes given its earlier onset.  

In addition, the June 2009 VA examiner concluded that the Veteran's hypertension had a normal progression that would be expected without diabetes mellitus.  The March 2010 VA examiner also commented that there was no evidence that the Veteran's diabetes mellitus had aggravated or worsened his hypertension.  

There is no medical evidence showing otherwise.  The Board does acknowledge that the Veteran has submitted numerous articles to support his contention that his hypertension is caused or aggravated by his service-connected diabetes mellitus.  However, this evidence is general in nature, and no examiner has specifically related the information contained therein to the Veteran. See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  Thus, the Board finds that the medical literature is of little probative value in this case, especially when viewed in light of the medical opinions discussed above.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).

Simply put, the evidence absent from the record is a medical opinion to the effect that the Veteran's service-connected type II diabetes mellitus either caused or aggravated his hypertension.  Accordingly, service connection cannot be granted on a secondary basis.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hypertension is not warranted.


ORDER

Service connection for hypertension is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


